         Case 7:16-cv-00108-O Document 183 Filed 12/06/19   Page 1 of 2 PageID 4776



                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
           FILED                   ___________________
   December 6, 2019                                                A True Copy

    KAREN MITCHELL                    No. 17-10135                 Certified order issued Dec 06, 2019


CLERK, U.S. DISTRICT COURT         ___________________             Clerk, U.S. Court of Appeals, Fifth Circuit



    FRANCISCAN ALLIANCE, INCORPORATED; CHRISTIAN MEDICAL
    AND DENTAL SOCIETY; SPECIALTY PHYSICIANS OF ILLINOIS, L.L.C.;
    STATE OF TEXAS; STATE OF NEBRASKA; COMMONWEALTH OF
    KENTUCKY, By and Through Governor Matthew G. Bevin; STATE OF
    KANSAS; STATE OF LOUISIANA; STATE OF ARIZONA; STATE OF
    MISSISSIPPI, By and Through Governor Phil Bryant,

                  Plaintiffs - Appellees

    v.

    NORRIS COCHRAN, Acting Secretary of the United States Department of
    Health and Human Services; Et Al

                   Defendants

    AMERICAN CIVIL LIBERTIES UNION OF TEXAS; RIVER CITY GENDER
    ALLIANCE,

                  Movants - Appellants

                                 _______________________

                       Appeal from the United States District Court
                            for the Northern District of Texas
                                 _______________________

    CLERK'S OFFICE:
             Under FED. R. APP. P. 42(b), the appeal is dismissed as of December 06,
    2019, pursuant to the joint motion of the parties.
Case 7:16-cv-00108-O Document 183 Filed 12/06/19   Page 2 of 2 PageID 4777


                                  LYLE W. CAYCE
                                  Clerk of the United States Court
                                  of Appeals for the Fifth Circuit


                                  By: _________________________
                                  Shawn D. Henderson, Deputy Clerk

                      ENTERED AT THE DIRECTION OF THE COURT
